C. D. San Juan. Hurto mayor.
(Por la Corte, a propuesta del
Juez Presidente Señor Del Toro.)
*981Pok cuanto, el Fiscal solicitó por moción ele diciembre 28, 1942, .otifieada al apelante y vista en febrero 1 actual, la desestimación del ■eeurso en este caso por abandono consistente en haberse limitado el ipelante a interponerlo en junio 9, 1942 sin dar un solo paso más iara perfeccionarlo, y
Por cuaNto, el apelante envió un escrito manifestando emresumen pie si había procedido de tal modo lo era porque desconocía los re-quisitos exigidos por la ley para perfeccionar su apelación, siendo idemás insolvente, sin familiares ni amigos que pudieran ayudarlo, por todo lo cual pedía que se le diera una oportunidad, sin fijar término ni indicar siquiera lo que se proponía realizar, y
Por cuanto, se trata de una apelación que es un remedio que la Ley concede contra una sentencia que tiene la presunción de justa para que sea ejercitado de acuerdo con los términos fijados por la propia ley y la mera ignorancia de esos términos no excusa el cum-plimiento de los mismos, y
Por Cuanto, la ley ordena que cuando una apelación no se per-fecciona en tiempo, como no se perfeccionó la establecida en este caso, sea desestimada:
Por tanto, debe desestimarse y se desestima el recurso.